 


109 HR 1146 IH: American Sovereignty Restoration Act of 2005
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1146 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Mr. Paul introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To end membership of the United States in the United Nations. 
 
 
1.Short titleThis Act may be cited as the American Sovereignty Restoration Act of 2005. 
2.Repeal of United Nations participation Act 
(a)RepealThe United Nations Participation Act of 1945 (Public Law 79–264; 22 U.S.C. 287 et seq.) is repealed. 
(b)Termination of participation in United NationsThe President shall terminate all participation by the United States in the United Nations, and any organ, specialized agency, commission, or other formally affiliated body of the United Nations. 
(c)Closure of United States mission to United NationsThe United States Mission to the United Nations is closed. Any remaining functions of such office shall not be carried out. 
3.Repeal of United Nations Headquarters Agreement Act 
(a)RepealThe United Nations Headquarters Agreement Act (Public Law 80–357) is repealed. 
(b)WithdrawalThe United States withdraws from the agreement between the United States of America and the United Nations regarding the headquarters of the United Nations (signed at Lake Success, New York, on June 26, 1947, which was brought into effect by the United Nations Headquarters Agreement Act). 
4.United States assessed and voluntary contributions to the United Nations 
(a)TerminationNo funds are authorized to be appropriated or otherwise made available for assessed or voluntary contributions of the United States to the United Nations or any organ, specialized agency, commission or other formally affiliated body thereof, except that funds may be appropriated to facilitate withdrawal of United States personnel and equipment. Upon termination of United States membership, no payments shall be made to the United Nations or any organ, specialized agency, commission or other formally affiliated body thereof, out of any funds appropriated prior to such termination or out of any other funds available for such purposes. 
(b)ApplicationThe provisions of this section shall apply to all agencies of the United Nations, including independent or voluntary agencies. 
5.United Nations peacekeeping operations 
(a)TerminationNo funds are authorized to be appropriated or otherwise made available for any United States contribution to any United Nations military operation. 
(b)Terminations of United States participation in United Nations peacekeeping operationsNo funds may be obligated or expended to support the participation of any member of the Armed Forces of the United States as part of any United Nations military or peacekeeping operation or force. No member of the Armed Forces of the United States may serve under the command of the United Nations. 
6.Withdrawal of United Nations presence in facilities of the government of the United States and repeal of diplomatic immunity 
(a)Withdrawal from United States Government propertyThe United Nations (including any affiliated agency of the United Nations) shall not occupy or use any property or facility of the United States Government. 
(b)Diplomatic immunityNo officer or employee of the United Nations or any representative, officer, or employee of any mission to the United Nations of any foreign government shall be entitled to enjoy the privileges and immunities of the Vienna Convention on Diplomatic Relations of April 18, 1961, nor may any such privileges and immunities be extended to any such individual. The privileges, exemptions and immunities provided for in the International Organizations Immunities Act of December 29, 1945 (59 Stat. 669; 22 U.S.C. 288, 288a–f), or in any agreement or treaty to which the United States is a party, including the agreement entitled Agreement Between the United Nations and the United States of America Regarding the Headquarters of the United Nations, signed June 26, 1947 (22 U.S.C. 287), and the Convention on Privileges and Immunities of the United Nations, entered into force with respect to the United States on April 29, 1970 (21 UST 1418; TIAS 6900; UNTS 16), shall not apply to the United Nations or any organ, specialized agency, commission or other formally affiliated body thereof, to the officers and employees of the United Nations, or any organ, specialized agency, commission or other formally affiliated body thereof, or to the families, suites or servants of such officers or employees. 
7.Repeal of United Nations educational, scientific, and Cultural Organization ActThe joint resolution entitled A joint resolution providing for membership and participation by the United States in the United Nations Educational, Scientific, and Cultural Organization, and authorizing an appropriation therefor approved July 30, 1946 (Public Law 79–565, 22 U.S.C. 287m–287t), is repealed. 
8.Repeal of United Nations Environment Program Participation Act of 1973The United Nations Environment Program Participation Act of 1973 (22 U.S.C. 287 note) is repealed. 
9.Repeal of United States participation in the World Health OrganizationThe joint resolution entitled Joint Resolution providing for membership and participation by the United States in the World Health Organization and authorizing an appropriation therefor, approved June 14, 1948 (22 U.S.C. 290, 290a–e–1) is repealed. 
10.Repeal of involvement in United Nations conventions and agreementsAs of the date of the enactment of this Act, the United States will end any and all participation in any and all conventions and agreements with the United Nations and any organ, specialized agency, commission, or other formally affiliated body of the United Nations. Any remaining functions of such conventions and agreements shall not be carried out. 
11.Reemployment with United States Government after service with an international organizationNothing in this Act shall be construed to affect the rights of employees under subchapter IV of chapter 35 of title 5, United States Code, relating to reemployment after service with an international organization. 
12.NotificationEffective on the date of the enactment of this Act, the Secretary of State shall notify the United Nations and any organ, specialized agency, commission, or other formally affiliated body of the United Nations of the provisions of this Act. 
13.Effective dateExcept as otherwise provided, this Act and the amendments made by this Act shall take effect 2 years after the date of the enactment of this Act. 
 
